DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of thioredoxin, phenylacetaldehyde, a tetrazole catalyst, a thioredoxin conjugated to a fluorescent moiety in the reply filed on 9 September 2022 is acknowledged.  

    PNG
    media_image1.png
    474
    634
    media_image1.png
    Greyscale

In light of figures 17 and 21 a reaction search has been extended to the following scope shown below:

    PNG
    media_image2.png
    167
    556
    media_image2.png
    Greyscale

Claims 86-89 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 September 2022.  Claims 86-89 are withdrawn because the election made on 9 September 2022 relates to claim 70, not claim 86.  
Information Disclosure Statement
The information disclosure statements filed 30 June 2020, 23 July 2021, and 2 November 2022 are acknowledged and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 70-85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claim 70, what are the structural requirements of a non-metallic organic compound catalyst?  Claims 71 and 72 only specify that the catalyst comprises a secondary non-cyclic or cyclic secondary amine moiety.  What is the ring type and size of the cyclic secondary amine catalyst?  
In claim 74, what ring is tetrazole a substituent thereof?  
In claims 77-79, what are the structural requirements and/or features of a functional moiety?  Even though slightly more specific functional groups are recited in dependent claim 79, the metes and bounds of the groups are not clearly recited.  What fluorescent label is additionally present?  
In claims 82-85, what substituent is considered a further functional moiety of a substituted hydroxylamine molecule?  Claim 83 implies that variables Rx, Ry, and Rz could represent more than just H.  If each of Rx, Ry, and Rz are each H, the hydroxylamine reactant is considered unsubstituted.  Due to none of examined claims providing full and clear metes and bounds to the process of parent claim 70, each claim is indefinite. 
Claims 70-85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the first aldehyde moiety and a first polypeptide; and the relationship between a beta-hydroxy moiety and a second polypeptide.  What portion of the polypeptide is modified with an aldehyde moiety in both the first and second polypeptides?  
Regarding claim 74, the phrase "e.g. 2S-tetrazolylpyrrolidine" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Do applicants want to use the specific tetrazole catalyst or the broader catalyst, a tetrazole-substituted cyclic molecule?  See MPEP § 2173.05(d).
Claim 83 recites the limitations Rx, Ry, and Rz in a hydroxylamine structure and Rx, Ry, and Rz in the body of the claim.  There is insufficient antecedent basis for the text “Rx, Ry, and Rz” limitation in the claim because the variables Rx, Ry, and Rz are recited first.  

    PNG
    media_image3.png
    175
    620
    media_image3.png
    Greyscale

Regarding claim 85, the phrase "e.g. about 7.3 to about 7.6" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Do applicants want to use the specific pH range of “about 7.3 to 7.6” or the broader range “a pH of between about 6.5 to about 8”?  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 85 recites the broad recitation “a pH of between about 6.5 to about 8”, and the claim also recites “about 7.3 to 7.6” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Improper Markush Group
Claims 70-85 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of a synthetic process of claims 70-85 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the common use requirement is met because polypeptides can be modified with aldol and/or oxime chemistry (page 6, lines 23-26).  The single structural similarity requirement is not met because each component of the process has multiple types of embodiments.  For example, the non-metallic organic compound as a catalyst only requires a catalyst without a metal.  The catalysts recited in claim 73 do not represent acyclic catalysts.  In regard to the polypeptides with aldehyde groups, the polypeptide could be a linear chain or a cyclic peptide, or a mixture of both types.  Additionally, what part of the polypeptide is the aldehyde attached to?  This reactivity aspect is important because it determines the final product structure.  Tables 3 and 5 of the specification describes the proteins modified with aldehyde tags and then bioconjugated (page 78, line 27 to page 81, line 23).

    PNG
    media_image4.png
    369
    560
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    323
    650
    media_image5.png
    Greyscale

To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Conclusion
Claims 70-85 are not allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In terms of the search done EL-MAHDI (Bioconjugate Chemistry, 2012, 24, 735-765) describes scheme 9 (page 739).  This scheme does not anticipate examined claim 70 because peptide 43 is cleaved, not reacted further with another polypeptide.

    PNG
    media_image6.png
    408
    385
    media_image6.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699